Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance

2.	Claims 1-8 and 10-20 have been allowed.
Closest prior art Sundararajan (US 2022/0052928), Krinsky (US 2008/0065634) and 
Chen et al. (US 2017/0104625) does not disclose or render obvious the claim limitations including “determining identified eligible application points from a plurality of application points in the design of the network, wherein determining the identified eligible application points comprises determining to include a first application point of the plurality of application points in the design of the network in the identified eligible application points in response to a matching of an application point type of the first application point with at least one of the set of one or more application point types for the connectivity template and determining to refrain from including a second application point of the plurality of application points in the design of the network in the identified eligible application points in response to an application point type of the second application point not matching with the set of one or more application point types for the connectivity template; 
receiving a specification of one or more specific ones of the identified eligible application points, wherein the identified eligible application points comprises at least one application point not included in the specified one or more specific ones of the identified eligible application points; and
applying the connectivity template to the specified one or more specific ones of the identified eligible application points to configure the computer network”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462